Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 11/17/2021 ("11-17-21 OA"), the Applicant (i) amended claims 30, 38 and 44, (ii) canceled claims 29, 37 and 45, (iii) added new claims 46-48 and (iv) amended the title on 03/03/2020 ("03-03-20 Response").  
Currently, claims 25-28, 30-36, 38-44 and 46-48 are pending. 
  

Response to Arguments
Applicant's amendments to the title have overcome the objection to the Specification as set forth on page 2 under line item number 1 of the 11-17-21 OA.
Applicant’s arguments on pages 4 and 5 of the 01-18-18 Response have overcome the 35 U.S.C. 112, first paragraph rejection of claims 2-15 as set forth on page 3 under line item number 4 of the 10-19-17 OA.
With respect to the prior-art rejections based at least in part by the primary reference Anderson as evidenced by Kiselev NPL, the Applicant argues that Anderson fails to teach "wherein a <111> crystal direction of one or more crystals of the first and second semiconductor materials are substantially orthogonal to the junction," because "...Anderson fails to disclose or reasonably suggest <111> crystal orientation of one or more crystals of semiconductor materials of the epitaxial layer 40 and the silicon cap layer 210 being substantially orthogonal to the junction jxn. For example, as discussed above, Ander is silent on any crystalline orientation of the silicon cap layer 210. Moreover, there is no disclosure or reasonable suggestion that the {111} crystal oriented epitaxial layer 40 has a <111> crystal direction substantially orthogonal to the junction jxn." (quoting the Applicant on page 9 of the 02-24-22 Response.). The examiner respectfully disagrees.
	Fig. 21 shows the 45-degree inclined {111} facet of the epitaxial layer 40. A direction that is orthogonal or normal to the {111} facet is in the <111> crystal direction. Therefore, the <111> crystal direction of one or more crystals of the first semiconductor material (of the epitaxial layer 40) is substantially orthogonal to the junction Jxn. 
	The remaining issue is whether the second semiconductor material Si (of the silicon cap layer 210) can be construed to have a <111> crystal direction when the Si has been CVD-deposited on an epitaxial {111} facet of the directly underlying epitaxial layer 40. In the same paragraph [0082] that both the examiner and the Applicant have pointed to, Anderson discloses the silicon cap layer 210 can be formed by a CVD technique or by a "...process of growing the silicon cap layer 210 may be substantially similar to the process of growing the epitaxial layer 40." In other words, the silicon cap layer 210 can be grown epitaxially on the epitaxial layer 40. This means that the underlying {111} facet of the epitaxial layer 40 provides a template for the epitaxial silicon cap layer 210 grow towards the <111> direction of the underlying {111} facet. Therefore, the <111> crystal direction of one or more crystals of the second semiconductor material Si (of the silicon cap layer 210) is also substantially orthogonal to the junction Jxn.
Claim Rejections - 35 USC § 102 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25-28, 30-31 and 33-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (previously-cited Pub. No. US 2016/0020209 A1 to Anderson et al.) as evidenced by Kiselev NPL (previously-cited Kiselev, A. A. et al. in "L-valley electrons in SiGe heterostructures: highly anisotropic and tunable Zeeman and Rashba-like spin splittings.").
Fig.  21 of Anderson has been annotated to support the rejection below: 	
[AltContent: arrow][AltContent: textbox (Jxn (at the interface between layers 40 and top portion of 210))][AltContent: arrow][AltContent: textbox (S3)][AltContent: arrow][AltContent: textbox (S1)][AltContent: textbox (S2)][AltContent: arrow]
    PNG
    media_image1.png
    356
    557
    media_image1.png
    Greyscale


	Regarding independent claim 25, Anderson teaches an apparatus (see Fig. 21 for example) comprising:
	a first region 40 (para [0052] - "The epitaxial layer 40 may include a silicon germanium (SiGe) material, where the atomic concentration of germanium (Ge) may range from approximately 10% to approximately 80%.") over a substrate 102 (para [0041] - "a substrate 102"), wherein the first region 40 comprises a first semiconductor material (Ge-rich SiGe. Anderson teaches Si0.2Ge0.8 in para [0052]) having a L-valley transport energy band structure (As evidenced by Kiselev NPL, Ge-rich SiGe layer has a lowest electrons states that are formed by [Symbol font/0x44]L valley. See page 411, col. 1, first paragraph);
	a second region 210 (para [0081] - "a silicon cap layer 210 may be formed in direct contact with the epitaxial layer 40 as illustrated."; in particular, a bottom portion of the silicon cap layer 210 can be attributed to the recited "first region 210". Top portion of the silicon cap layer 210 is being attributed to the recited second region 210.) in contact with the first region 40 at a junction Jxn (interface between the top portion of the silicon cap layer 210 and the underlying Si0.2Ge0.8 epitaxial layer 40.), wherein the second region 210 comprises a second semiconductor material (Si) having a X-valley transport energy band structure (As evidenced by Kiselev NPL, Silicon-rich SiGe layer has a lowest electron states that are formed by [Symbol font/0x44]X valley. So, it necessarily flows from this that Si per se has the lowest electrons states that are formed by [Symbol font/0x44]X valley. Si is one of the materials that the Applicant discloses to have a X-valley transport energy band. See page 411, col. 1, first paragraph), wherein a <111> crystal direction of one or more crystals of the first and second semiconductor materials (para [0050] - "The epitaxial layer 40 may include any suitable semiconductor material having, for example, a [111] crystal orientation and a dopant concentration according to the characteristics of the semiconductor structure 100."; para [0097] - "It should be noted that the original [111] crystal orientation of the unmerged-source drain regions 42 is not altered during the silicidation process which may be an indication of a low-energy [111] plane controlling the silicidation reaction.") are substantially orthogonal to the junction Jxn; and
	a metal 54 and/or 62 (para [0088] - "The second metal layer 62 may protect the first layer 54") adjacent to the second region 210, the metal 54 and/or 62 conductively coupled to the first region 40 through the junction Jxn. 
	Regarding claim 26, Anderson teaches the substrate 102 (silicon) that has cubic crystallinity and wherein the junction Jxn is substantially 45 degrees ((111) plane having the [111] crystal orientation) to a surface S1 of the first region 40 nearest to a (100) plane of the substrate 102 (Silicon substrate 102 has a top surface that is in the [100] direction of the (100) plane with respect to the (111) plane of the junction at the interface of layers 210 and 40.).
	Regarding claim 27, Anderson teaches the substrate 102 (silicon) that has cubic crystallinity and wherein the junction Jxn is substantially orthogonal to a surface S2 of the first region 40 nearest to a (100) plane of the substrate 102 (Silicon substrate 102 has a top surface that is in the [100] direction of the (100) plane with respect to the (111) plane of the junction at the interface of layers 210 and 40.).
	Regarding claim 28, Anderson teaches the substrate 102 (silicon) that has cubic crystallinity and wherein the junction Jxn is substantially parallel to a surface S3 of the first region 40 nearest to a (100) plane of the substrate 102 (Silicon substrate 102 has a top surface that is in the [100] direction of the (100) plane with respect to the (111) plane of the junction at the interface of layers 210 and 40.).
	Regarding claim 30, Anderson teaches the first semiconductor material that comprises germanium (Ge-rich Si0.2Ge0.8 taught by Anderson comprises germanium), and wherein the junction Jxn comprises a facet (interface) of the first semiconductor material (The junction Jxn interfaces the surface or facet of the Ge-rich Si0.2Ge0.8 first semiconductor material and the silicon cap layer 120.).
	Regarding claim 31, Anderson teaches the second semiconductor material (of the silicon cap layer 120) that comprises silicon. 

	Regarding independent claim 33, Anderson teaches a NMOS device (see Fig. 21 for example. Please note that the preamble of "NMOS" has been considered to not structurally distinguish the claimed device over that of Anderson, because no specific structure that makes a device an NMOS has been recited in the body of the claim. ) comprising:
	a first region 40 (para [0052] - "The epitaxial layer 40 may include a silicon germanium (SiGe) material, where the atomic concentration of germanium (Ge) may range from approximately 10% to approximately 80%.") over a substrate 102 (para [0041] - "a substrate 102"), wherein the first region 40 comprises a first semiconductor material (Ge-rich SiGe. Anderson teaches Si0.2Ge0.8 in para [0052]) having a L-valley transport energy band structure (As evidenced by Kiselev NPL, Ge-rich SiGe layer has a lowest electrons states that are formed by [Symbol font/0x44]L valley. See page 411, col. 1, first paragraph);
	a second region 210 (para [0081] - "a silicon cap layer 210 may be formed in direct contact with the epitaxial layer 40 as illustrated."; in particular, a bottom portion of the silicon cap layer 210 can be attributed to the recited "first region 210". Top portion of the silicon cap layer 210 is being attributed to the recited second region 210.) in contact with the first region 40 at a junction Jxn (interface between the top portion of the silicon cap layer 210 and the underlying Si0.2Ge0.8 epitaxial layer 40.), wherein the second region 210 comprises a second semiconductor material (Si) having a X-valley transport energy band structure (As evidenced by Kiselev NPL, Silicon-rich SiGe layer has a lowest electron states that are formed by [Symbol font/0x44]X valley. So, it necessarily flows from this that Si per se has the lowest electrons states that are formed by [Symbol font/0x44]X valley. Si is one of the materials that the Applicant discloses to have a X-valley transport energy band. See page 411, col. 1, first paragraph), wherein a <111> crystal direction of one or more crystals of the first and second semiconductor materials (para [0050] - "The epitaxial layer 40 may include any suitable semiconductor material having, for example, a [111] crystal orientation and a dopant concentration according to the characteristics of the semiconductor structure 100."; para [0097] - "It should be noted that the original [111] crystal orientation of the unmerged-source drain regions 42 is not altered during the silicidation process which may be an indication of a low-energy [111] plane controlling the silicidation reaction.") are substantially orthogonal to the junction Jxn; and
	a metal 54 and/or 62 (para [0088] - "The second metal layer 62 may protect the first layer 54") adjacent to the second region 210, the metal 54 and/or 62 conductively coupled to the first region 40 through the junction Jxn. 
	Regarding claim 34, Anderson teaches the substrate 102 (silicon) that has cubic crystallinity and wherein the junction Jxn is substantially 45 degrees ((111) plane having the [111] crystal orientation) to a surface S1 of the first region 40 nearest to a (100) plane of the substrate 102 (Silicon substrate 102 has a top surface that is in the [100] direction of the (100) plane with respect to the (111) plane of the junction at the interface of layers 210 and 40.).
	Regarding claim 35, Anderson teaches the substrate 102 (silicon) that has cubic crystallinity and wherein the junction Jxn is orthogonal to a surface S2 of the first region 40 nearest to a (100) plane of the substrate 102 (Silicon substrate 102 has a top surface that is in the [100] direction of the (100) plane with respect to the (111) plane of the junction at the interface of layers 210 and 40.).
	Regarding claim 36, Anderson teaches the substrate 102 (silicon) that has cubic crystallinity and wherein the junction Jxn is substantially parallel to a surface S3 of the first region 40 nearest to a (100) plane of the substrate 102 (Silicon substrate 102 has a top surface that is in the [100] direction of the (100) plane with respect to the (111) plane of the junction at the interface of layers 210 and 40.).
	Regarding claim 38, Anderson teaches the first semiconductor material that comprises germanium (Ge-rich Si0.2Ge0.8 taught by Anderson comprises germanium), and wherein the junction Jxn comprises a facet (interface) of the first semiconductor material (The junction Jxn interfaces the surface or facet of the Ge-rich Si0.2Ge0.8 first semiconductor material and the silicon cap layer 120.). 
	Regarding claim 39, Anderson teaches the second semiconductor material (of the silicon cap layer 120) that comprises silicon.
	


Claim Rejections - 35 USC § 103
Claims 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson and further in view of Glass (previous-cited Pub. No. US 2014/0027860 A1 to Glass et al.).
	Regarding independent claim 41, Anderson teaches an integrated circuit device (see Fig. 21 for example) comprising:
	a channel region 40 (para [0052] - "The epitaxial layer 40 may include a silicon germanium (SiGe) material, where the atomic concentration of germanium (Ge) may range from approximately 10% to approximately 80%." Fig. 21 shows a inner portion of the epitaxial layer 40 that is surrounded by the gate structure 22) over a substrate 102 (para [0041] - "a substrate 102"), wherein the channel region 40 comprises a first semiconductor material (Ge-rich SiGe. Anderson teaches Si0.2Ge0.8 in para [0052]) having a L-valley transport energy band structure (As evidenced by Kiselev NPL, Ge-rich SiGe layer has a lowest electrons states that are formed by [Symbol font/0x44]L valley. See page 411, col. 1, first paragraph);
	a gate stack 22 (para [0043] - "a gate structure 22") over the channel region 40; 
	a source region 210 (Fig. 21 shows an outer portion of the epitaxial layer 40 that has the metal layers 54, 62 formed on top as well as the silicon cap layer 210. Para [0081] - "a silicon cap layer 210 may be formed in direct contact with the epitaxial layer 40 as illustrated."; in particular, a bottom portion of the silicon cap layer 210 can be attributed to the recited "first region 210". Top portion of the silicon cap layer 210 is being attributed to the recited second region 210.) in contact with the channel region 40 at a junction Jxn (interface between the top portion of the silicon cap layer 210 and the underlying Si0.2Ge0.8 epitaxial layer 40.), wherein the second region 210 comprises a second semiconductor material (Si) having a X-valley transport energy band structure (As evidenced by Kiselev NPL, Silicon-rich SiGe layer has a lowest electron states that are formed by [Symbol font/0x44]X valley. So, it necessarily flows from this that Si per se has the lowest electrons states that are formed by [Symbol font/0x44]X valley. Si is one of the materials that the Applicant discloses to have a X-valley transport energy band. See page 411, col. 1, first paragraph), wherein a <111> crystal direction of one or more crystals of the first and second semiconductor materials (para [0050] - "The epitaxial layer 40 may include any suitable semiconductor material having, for example, a [111] crystal orientation and a dopant concentration according to the characteristics of the semiconductor structure 100."; para [0097] - "It should be noted that the original [111] crystal orientation of the unmerged-source drain regions 42 is not altered during the silicidation process which may be an indication of a low-energy [111] plane controlling the silicidation reaction.") are substantially orthogonal to the junction Jxn; and
	a metal 54 and/or 62 (para [0088] - "The second metal layer 62 may protect the first layer 54") adjacent to the source region 210, the metal 54 and/or 62 conductively coupled to the channel region 40 through the junction Jxn. 
	Anderson does not disclose a system that combines its integrated circuit device to a display subsystem and wireless communication interface. 
	Glass teaches a computing system 1000 that implements (i) a communication chip 1006 that incorporates a fin-based transistors integrated into one or more chips such as communication chip 1006 that "enables wireless communications" (para [0046]) and (ii) a display subsystem (Touchscreen Display; see Fig. 12).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the integrated circuit device of Anderson to the computing system 1000 taught by Glass, because “all the claimed elements were know in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).” (quoting Section 2143.02 of the MPEP).
	Regarding claim 42, Anderson further teaches the substrate 102 (silicon) that has cubic crystallinity and wherein the junction Jxn is substantially 45 degrees ((111) plane having the [111] crystal orientation) to a surface S1 of the first region 40 nearest to a (100) plane of the substrate 102 (Silicon substrate 102 has a top surface that is in the [100] direction of the (100) plane with respect to the (111) plane of the junction at the interface of layers 210 and 40.).
	Regarding claim 43, Anderson further teaches the substrate 102 (silicon) that has cubic crystallinity and wherein the junction Jxn is orthogonal to a surface S2 of the first region 40 nearest to a (100) plane of the substrate 102 (Silicon substrate 102 has a top surface that is in the [100] direction of the (100) plane with respect to the (111) plane of the junction at the interface of layers 210 and 40.).
	Regarding claim 44, Anderson further teaches the substrate 102 (silicon) that has cubic crystallinity and wherein the junction Jxn is substantially parallel to a surface S3 of the first region 40 nearest to a (100) plane of the substrate 102 (Silicon substrate 102 has a top surface that is in the [100] direction of the (100) plane with respect to the (111) plane of the junction at the interface of layers 210 and 40.), and wherein the junction Jxn comprises a facet (interface) of the first semiconductor material (The junction Jxn interfaces the surface or facet of the Ge-rich Si0.2Ge0.8 first semiconductor material and the silicon cap layer 120.).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 32 is objected to, but would be allowable if (i) its base claim 25 is amended to include all of the limitations of claim 32 or (ii) claim 32 is rewritten in independent form to include all of the limitations of its base claim 25.
	Claim 40 is objected to, but would be allowable if (i) its base claim 33 is amended to include all of the limitations of claim 40 or (ii) claim 40 is rewritten in independent form to include all of the limitations of its base claim 33.
Claim 46 is objected to for depending on a rejected base claim 25, but would be allowable if it is rewritten in independent form to include all of the limitations of the base claim 25 or the base claim 25 is amended to include all of the limitations of claim 46. 
Claim 47 is objected to for depending on a rejected base claim 25, but would be allowable if it is rewritten in independent form to include all of the limitations of the base claim 25 or the base claim 25 is amended to include all of the limitations of claim 47.
Claim 48 is objected to for depending on a rejected base claim 25, but would be allowable if it is rewritten in independent form to include all of the limitations of the base claim 25 or the base claim 25 is amended to include all of the limitations of claim 48.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408)918-7554. The examiner can normally be reached 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        12 June 2022